Citation Nr: 0806976	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-33 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancé 


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 RO decision.  

In January 2008, the veteran testified in a Travel Board 
hearing in front of the undersigned Acting Veterans Law 
Judge.  The transcript of the hearing is associated with the 
claims file and has been reviewed.


FINDINGS OF FACT

1.	The veteran is service connected for degenerative disc 
disease of the lumbar spine, rated as 60 percent disabling. 

2.	The veteran is unable to secure or follow a substantially 
gainful occupation as a result of his lumbar spine 
disability.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, the disability shall be 
ratable as 60 percent or more and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided 
by 38 C.F.R. § 4.16(a), "Marginal employment shall not be 
considered substantially gainful employment."

In this case, the veteran is service connected for 
degenerative disc disease of the lumbar spine, rated as 60 
percent disabling.  Thus, the veteran's service-connected 
disability meets the percentage criteria for a TDIU as he has 
a single disability rated as 60 percent or more.  38 C.F.R. § 
4.16(a).  

Therefore, the Board must determine whether the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his lumbar spine disability.  

A November 2003 opinion from the veteran's VA primary care 
provider indicated that the veteran was not able to work 
because of his service-connected chronic back disability.  

In a March 2004 VA Compensation and Pension Examination, the 
examiner opined that the veteran would not be able to work 
any type of vocation which requires heavy lifting or 
strenuous activity; however, he would be able to work in some 
capacity on a light duty basis. 

In November 2004, a rehabilitation counselor determined that 
the veteran's service-connected back disability made it 
unreasonable to expect that the veteran could use the 
rehabilitation program to get or keep competitive employment.  

The Board also notes that the Social Security Administration 
determined that the veteran was entitled to benefits for his 
degenerative disc disease of the lumbar spine.  

Finally, in a July 2007 VA Compensation and Pension 
Examination, the examiner opined that it was less likely than 
not that the veteran would be able to work due to the 
limitations from his lumbar spine disability. 

The Board has also considered the veteran's testimony 
regarding his education and work history.  The veteran has a 
GED and less than one semester of college.  He and his fiancé 
testified that he experienced daily pain in his back and 
frequent unpredictable flare-ups causing severe pain and 
stiffness.  Additionally, the veteran testified that he had 
to continuously change positioning and was not able to sit, 
stand, walk, or lay still for prolonged periods of time.  The 
veteran also testified that he had not worked since 2001 as a 
telemarketer.  He quit his job, although his employer made 
considerable concessions for his back disability, because of 
his back pain.  The veteran also missed a considerable amount 
of work because of his back disability.  The veteran 
indicated that he was often prescribed bed rest and 
recommended for surgery by his physicians.  

The Board finds that the preponderance of the evidence 
establishes that the veteran is unable to work because of his 
service-connected back disability.  See 38 U.S.C.A. § 5107(b) 
and 38 C.F.R. § 3.102.  Although the VA examiner in March 
2004 opined that the veteran could perform light duty, the 
remaining several medical opinions preclude substantial 
gainful employment.  After careful consideration of the 
foregoing, including the veteran's limited work experience, 
training, and education, the Board concludes that the 
evidence sufficiently shows that the veteran is unable to 
secure or follow a substantially gainful occupation due to 
his service-connected back disability.  Accordingly, 
entitlement to a TDIU rating is warranted.  


ORDER

A TDIU is granted, subject to the law and regulations 
controlling the award of monetary benefits. 



____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


